Citation Nr: 0707197	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-28 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of right scaphoid fracture, 
status-post arthroscopy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from February 1991 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that the veteran submitted additional medical 
evidence pertaining to his claim in November 2006 and waived 
RO review of this additional evidence by way of 
correspondence dated in February 2007.  Therefore, the Board 
finds that consideration of this evidence by the Board in the 
first instance will not result in prejudice to the veteran.  
Additionally, the Board notes that by way of correspondence 
dated in July 2006, the veteran withdrew his request for a 
Board hearing.  His hearing request, therefore, is deemed 
withdrawn.  38 C.F.R. § 20.704(c) (2006).  


FINDING OF FACT

The veteran's service-connected right scaphoid fracture, 
status-post arthroscopy, is productive of limitation of 
motion, pain, and lack of endurance, with no evidence of 
ankylosis.


CONCLUSION OF LAW

The criteria for a scheduler rating in excess of 10 percent 
for service-connected right scaphoid fracture, status-post 
arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5013, 
5103(a), 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Codes 5214, 5215 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, in February, October and December 2003 and 
January 2005 letters, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate increased ratings claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim.  

The Board notes that the letters from the RO did not advise 
the veteran of the information and evidence necessary to 
establish an effective date as to the increased rating claim 
on appeal.  However, in light of the denial of the claim on 
appeal, any question as to the proper effective date to be 
assigned is rendered moot.  Moreover, it is pertinent to note 
that the evidence does not show, nor does the veteran or his 
representative contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield, supra (due process concerns with 
respect to VCAA notice must be pled with specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  The record includes service medical records, 
private medical records, and VA treatment records.  As the 
veteran has been afforded a VA examination in relation to his 
claim, the Board finds that the record as it stands now 
includes sufficient medical evidence to decide the claim at 
hand and that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right wrist disability 
warrants a higher disability rating.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The veteran's right wrist disability is currently rated under 
Diagnostic Code 5215, which provides a 10 percent rating for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  38 C.F.R. § 4.71(a), Diagnostic Code 
5215.  10 percent is the maximum rating allowed under 
Diagnostic Code 5215.  The only other Diagnostic Code 
applicable to wrist disabilities is Diagnostic Code 5214, 
which provides for higher ratings for favorable and 
unfavorable ankylosis of the wrist, to include a 30 percent 
rating for the major hand and a 20 percent rating for the 
minor hand for ankylosis of the wrist favorable in 20 to 30 
degrees dorsiflexion.  38 C.F.R. § 4.71(a), Diagnostic Code 
5214.  

Turning to the relevant medical evidence, the Board notes 
that the May 2003 VA examination notes pain in the right 
wrist, which the veteran stated did not interfere with his 
job at the post office.  Minimal limitation of motion was 
noted, with no pain on motion.  Pain was only noted when 
veteran stood and pressed his palms on the examining table.  
Grip strength and dexterity were within normal limits.  VA 
treatment records from 2003, 2004, and 2005 show continued 
complaints of pain and limitation to range of motion as well 
as right wrist surgery.  A May 2004 VA examination report 
noted complaints of pain, swelling and fatigue in the right 
wrist.  The veteran stated that his job duties aggravated the 
pain in his wrist.  There was some pain noted on range of 
motion and limitation of motion was noted as well.  The 
examiner noted that repetitive use caused no increase in pain 
or limitation of motion.  July 2005 VA treatment notes show 
that the medical provider noted that the veteran was able to 
work, but was limited by his right wrist pain.  A July 2005 
VA examination report noted the veteran's continued 
complaints of pain, limitation to range of motion, and loss 
of grip strength.  On examination, there was limitation to 
range of motion but no objective evidence of pain on motion.  
Repetitive motion did increase the limitation to range of 
motion, but no ankylosis was present.  An October 2005 letter 
from S. R. T., PA-C, notes that the veteran continued to have 
pain in his right wrist.  A June 2006 letter from C. W., M. 
D., notes that an MRI of the right wrist demonstrated a 
striking DISI deformity  

In summary, all of the medical evidence documents some 
limitation of motion and pain.  However, ankylosis was not 
noted in any of the examination reports or treatment records.  
In fact, the July 2005 VA examination report specifically 
noted that the veteran does not have ankylosis of the right 
wrist.  The records clearly demonstrate that the veteran is 
able to have movement in his wrist.  The records shows that 
at most the wrist is limited to 55 degrees of palmar flexion, 
25 degrees of dorsiflexion, 30 degrees of ulnar deviation and 
10 degrees of radial deviation.  Supination and pronation has 
been shown to be only slightly limited.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra and acknowledges that the July 2005 VA 
examination showed increased limitation to range of motion 
following repetitive use.  However, additional compensation 
is not warranted under these provisions because the current 
rating of 10 percent for the right wrist is the maximum 
evaluation allowed for limitation of motion of a wrist.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a grant of a 
scheduler rating in excess of 10 percent for the right wrist 
disability.

The question remains whether an extraschedular rating can be 
granted for the right wrist.  There is medical evidence of 
functional limitations stemming from the veteran's wrist 
disability as described in the VA examination reports, such 
as increased limitation of motion on repetitive use which 
interferes with his performance of job duties at the post 
office.  However, the Board finds that the preponderance of 
the evidence is against a finding of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's right wrist disability, which would take the 
veteran's case outside the norm.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  



ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of right scaphoid fracture, 
status-post arthroscopy, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


